Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1 recites ‘tire having a conventional main tread and a conventional sidewall’. It is unclear about what type of tread and sidewall are considered conventional versus nonconventional. Having protrusions below the tread are well known in the art and could be considered part of a conventional sidewall. For examination purposes, having protrusion below the main tread on the sidewall of the tire is going to be considered conventional. Claim 1 also recites "located just below said radially inward from said conventional main tread" in line 5. The antecedent basis of "said radially inward" is unclear.
Claims 2 and 3 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2018/0170119 A1).
Regarding claim 1, Sato teaches an automotive tire (Fig. 1) having a conventional main tread (Fig. 1, Ref. Num. 13) and a conventional sidewall (Fig. 1, Ref. Num. 12) adapted to be facing outside when the tire is installed and an inside sidewall (Fig. 1, Ref. Num. 12) formed with a circumferential array (Fig. 2, Ref. Num. 4) of traction enhancing spaced apart features (Fig. 2, Ref. Num. 4) projecting normally from said inside sidewall (Fig. 3, Ref. Num. 4) provided by being molded with said inside sidewall (Para. [0061]), said features located just below said radially inward from said conventional main tread (Fig. 2, Ref. Num. 3, 13) so as that said features do not contact pavement on which said main tread rests (Para. [0068]). Since having projecting features underneath the tread can be considered a conventional sidewall, the tire taught by Sato can be mounted on the wheel in either direction and the outside and the inside of the tire would both be within the scope claimed by the instant claims.
Regarding claim 2, Sato teaches that said features are spaced apart from each other along said circumferential array (Fig. 2, Ref. Num. 4, 7).
.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama (US 2016/0318561 A1).
Regarding claim 1, Kodama teaches an automotive tire (Fig. 1) having a conventional main tread (Fig. 5, Ref. Num. 15; Para. [0041]) and a conventional sidewall adapted to be facing outside when the tire is installed (Fig. 2, Ref. Num. 6p, 10; Para. [0008]) and an inside sidewall (Fig. 2, Ref. Num. 6p, 10; Para. [0008]) when installed, formed with a circumferential array of traction enhancing spaced apart features (Fig. 4, Ref. Num. 6p) projecting normally from said inside sidewall (Fig. 2, Ref. Num. 6p) provided by being molded with said inside sidewall (Para. [0051]), said features located just below said radially inward from said conventional main tread (Fig. 5, Ref. Num. 15) so as that said features do not contact pavement on which said main tread rests (Fig. 5, Ref. Num. 6p, TL). While Kodama does not explicitly say that the protrusion enhance traction, they do have edge components that project from the sidewall surface that should enhance the traction to some extent. Since the structure taught by Kodama is substantially identical to the structure claimed by the instant application, the property traction enhancement is presumed to be inherent. See MPEP 2112.01.
Regarding claim 2, Kodama teaches that the said features are spaced apart from each other along said circumferential array (Fig. 4, Ref. Num. 6p).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2016/0318561 A1) as applied to claim 2 above, and further in view of Kuroishi (US 2011/0041971 A1).
Regarding claim 3, Kodama does not teach that said features are successively shorter and longer in a direction normal to a plane of said tire. 
In an analogous art, Kuroishi teaches that sidewall protrusions to promote airflow are successively shorter and longer in a direction normal to a plane of said tire (Fig. 1, Ref. Num. 11A, 11B) by providing every other one perpendicular to the tire radial direction (Fig. 1, Ref. Num. 11B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kodama with Kuroishi in order provide protrusions which are successively shorter and longer in a direction normal to a plane of said tire. This modification will create turbulent flow on the side of the tire which will increase the heat dissipation rate (Kuroishi; Para. [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749